      Case: 1:18-cv-05349 Document #: 27 Filed: 10/18/18 Page 1 of 6 PageID #:105



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 SAMUEL GAINES, JR.

         Plaintiff,                                 Case No. 1:18-cv-05349

 v.                                                 Honorable Charles R. Norgle, Sr.
 JPMORGAN     CHASE    BANK, N.A.,
 EQUIFAX INFORMATION SERVICES Honorable M. David Weisman
 LLC, and TRANS UNION LLC          Magistrate Judge

         Defendants.

                                  INITIAL STATUS REPORT
        Pursuant to Fed. R. Civ. P. 26(f), the parties submit the following initial status report.
1.      Nature of the Case

        a.      Identify the attorneys of record for each party, including the lead trial
                attorney.
 Joseph S. Davidson                                 Misty L. Peterson
 Mohammed O. Badwan                                 Tameika L. Montgomery
 SULAIMAN LAW GROUP, LTD.                           KING & SPALDING LLP
 2500 South Highland Avenue                         1180 Peachtree Street, NE
 Suite 200                                          Atlanta, Georgia 30309
 Lombard, Illinois 60148                            +1 404-572-4939
 +1 630-575-8181                                    +1 404-572-4600
 jdavidson@sulaimanlaw.com                          mpeterson@kslaw.com
 mbadwan@sulaimanlaw.com                            tmontgomery@kslaw.com

 Counsel for Samuel Gaines, Jr.                     Mary K. Curry
                                                    Rodney L. Lewis
 Sandra Davis Jansen                                POLSINELLI PC
 SCHUCKIT & ASSOCIATES, P.C.                        150 North Riverside Plaza
 4545 Northwestern Drive                            Suite 3000
 Zionsville, Indiana 46077                          Chicago, Illinois 60606
 +1 317-363-2400                                    +1 312-819-1900
 sjansen@schuckitlaw.com                            mkcurry@polsinelli.com
                                                    rodneylewis@polsinelli.com
 Michael Joseph Sreenan
 Michael J. Sreenan, PC                             Counsel for Equifax Information Services LLC
 1341 West Fullerton Avenue
   Case: 1:18-cv-05349 Document #: 27 Filed: 10/18/18 Page 2 of 6 PageID #:106



No. 175
Chicago, Illinois 60614
+1 773-549-8700
msreenan@sreenanpc.com

Counsel for Trans Union LLC

     b.     State the basis for federal jurisdiction.

            Subject matter jurisdiction exists over claims under the Fair Credit Reporting Act

            (the “FCRA”) under 28 U.S.C. §§ 1331 and 1337 and 15 U.S.C. § 1681p.

     c.     Describe the nature of the claims asserted in the complaint and any

            counterclaims.

            Plaintiff: Plaintiff asserts negligent and/or willful violation(s) of the FCRA, 15

            U.S.C. § 1681 et seq.

            Equifax Information Services LLC (“Equifax”): Equifax is a consumer

            reporting agency as that term is defined by the FCRA. Equifax denies Plaintiff’s

            claims and denies that it violated the FCRA. Equifax maintained reasonable

            procedures to assure maximum possible accuracy in its credit reports concerning

            Plaintiff and conducted a reinvestigation of Plaintiff’s dispute in compliance with

            the FCRA. Equifax denies that it caused any damage to Plaintiff and denies that

            Plaintiff is entitled to any of the relief sought in the Complaint. Equifax further

            denies that Plaintiff can support a claim for punitive damages in this action.

            Trans Union LLC (“Trans Union”): Trans Union is a consumer reporting

            agency, as that term is defined by the FCRA, and states that at all times relevant,

            Trans Union maintained reasonable procedures to assure maximum possible

            accuracy of the information concerning Plaintiff and Trans Union complied with

            the requirements of the FCRA with respect to Plaintiff. Trans Union furthermore
     Case: 1:18-cv-05349 Document #: 27 Filed: 10/18/18 Page 3 of 6 PageID #:107



               properly initiated and conducted any required reinvestigation(s) pursuant to the

               FCRA. As such, any damages Plaintiff may have sustained were not caused by

               Trans Union.

            d. State the major legal and factual issues anticipated in the case.

               (1) Whether JPMorgan Chase Bank, N.A. accurately furnished account information

               to Equifax Information Services, LLC and TransUnion LLC? (2) Whether Equifax

               Information Services, LLC and TransUnion LLC maintained and followed

               reasonable procedures designed to ensure maximum possible accuracy in

               accordance with 15 U.S.C. § 1692e(b)? (3) Whether Equifax Information Services,

               LLC and TransUnion LLC conducted a reasonable investigation in response to

               Plaintiff’s dispute pertaining to inaccurate credit reporting? (4) Whether Plaintiff’s

               damages, if any, were proximately caused by Equifax’s alleged violations of

               obligations under the FCRA? (5) Whether Plaintiff suffered any damages as a

               result of Equifax’s alleged conduct?

            e. Describe the relief sought by the plaintiff(s).

               Plaintiff seeks any actual damages sustained by Plaintiff as result of Defendants’

               alleged failure(s), such amount of punitive damages as the court may allow; and

               the costs of the action together with reasonable attorney’s fees as determined by

               the court.

2.     Pending Motions and Case Plan

       a.      Identify all pending motions.

               None.

       b.      Indicate any previously set deadlines.
     Case: 1:18-cv-05349 Document #: 27 Filed: 10/18/18 Page 4 of 6 PageID #:108



               None.

3.     Proposed Discovery Schedule

       a.      The general type of discovery needed.

               Oral and written discovery needed.

       b.      A date to issue the first set of written discovery requests.

               November 8, 2018.

       c.      A fact discovery completion date.

               February 18, 2019.

       d.      If there will be expert discovery, an expert discovery completion date,
               including dates for the delivery of expert reports (or summaries for non-
               retained expert testimony).

               The parties do not believe there will be expert discovery.

       e.      A date for the filing of dispositive motions.

               April 4, 2019.

4.     Trial

       a.      Indicate whether a jury trial is requested.

               A jury trial is requested by Plaintiff.

       b.      The probable length of trial.

               The probable length of trial is no more than four (4) days.

5.     Status of Settlement Discussions

       a.      Indicate the status of any settlement discussions.

               Equifax requested a demand on September 14, 2018.

       b.      Whether the parties request a settlement conference.
     Case: 1:18-cv-05349 Document #: 27 Filed: 10/18/18 Page 5 of 6 PageID #:109




               The parties do not request a settlement conference at this time.

6.     Consent to Proceed Before a Magistrate Judge

       a.      Whether the parties consent unanimously to proceed before a Magistrate
               Judge for all purposes, including entry of final judgment.

               The parties do not consent unanimously to proceed before a Magistrate Judge for
               all purposes, including entry of final judgment.


October 18, 2018                                     Respectfully submitted,

 /s/ Joseph S. Davidson                           /s/ Sandra Davis Jansen (with consent)

 Joseph S. Davidson                               Sandra Davis Jansen
 Mohammed O. Badwan                               SCHUCKIT & ASSOCIATES, PC
 SULAIMAN LAW GROUP, LTD.                         4545 Northwestern Drive
 2500 South Highland Avenue                       Zionsville, Indiana 46077
 Suite 200                                        +1 317-363-2400
 Lombard, Illinois 60148                          sjansen@schuckitlaw.com
 +1 630-575-8181
 jdavidson@sulaimanlaw.com                        Michael J. Sreenan
 mbadwan@sulaimanlaw.com                          MICHAEL J. SREENAN, PC
                                                  1341 West Fullerton Avenue
 Counsel for Samuel Gaines, Jr.                   Suite 175
                                                  Chicago, Illinois 60614
 /s/ Misty L. Peterson (with consent)             +1 773-549-8700
                                                  msreenan@sreenanpc.com
 Misty L. Peterson
 Tameika L. Montgomery                            Counsel for TransUnion LLC
 KING & SPALDING LLP
 1180 Peachtree Street, NE
 Atlanta, Georgia 30309
 +1 404-572-4939
 +1 404-572-4600
 mpeterson@kslaw.com
 tmontgomery@kslaw.com

 Mary K. Curry
 Rodney L. Lewis
 POLSINELLI PC
 150 North Riverside Plaza
 Suite 3000
 Chicago, Illinois 60606
   Case: 1:18-cv-05349 Document #: 27 Filed: 10/18/18 Page 6 of 6 PageID #:110



+1 312-819-1900
mkcurry@polsinelli.com
rodneylewis@polsinelli.com

Counsel for Equifax Information Services,
LLC
